a 19-c ein FDS Document 1 Filed | 10/21/19 page 1of8
eregizeeTp

PHS nie ag
| FOR The = DST Cot AT

 

dere NSA chusers

 

 

 

 

 

 

 

 

 

 

 

| OAS Hes
——y DiS EP) | an

COMMA ISSAC USElls, EL AL

_ Tt _ aoe CE ted ff rn KKS_ CORRS

ee “TET OM fom Wait Of h AREA CAS
| CORPUS REQ) Lesiit £0u wh By |

 

 

 

 

 

 

 

uns s—CSCSCSCSCS~S

 

 

| om etdy ps bting £11

nessa et aman ar assen fo

m_ Acco i “Al S
| Th Agyi cule | aan On 4,

 

nonbd

Mitte STATES ‘COMMS ULON; eet
CABIEOLE 8 _Seclio vu 2 of The uni

z iL
| €d STAR CoMSTIM hom. The DUdTCIAL

| POWea_ eh This CousT spall ex-_
| “Enid 10 ALL CASt i LAW A

 

 

 

And
eQOUIT, AR YS ind PAP, Under

AAT fe sechon 4,66 The, Unik

Si Onishtunon.
pitts C dsimuli

 

—| AeSpOtudenls er Al TNCLLAES. All|
| MASS Shu s T clis slAxt Officials. +2.
_ SIME

 

 

ene Ago fOoINott. +
| Case 1:19-cv-12179-FDS Document1 Filed 10/21/19 Page 2 of 8

Case 1:19-cv-12179-FDS Document 1 Filed 10/21/19 Page 3 of 16

 

ties Clim

SN A eR

PPT Wom ib. ts ewtitted to The
Hite Atotdy Jit Pa Sil £4 iQ _
— Theme som. Vu Pi caf
___PAR PAROLE, 194 F.3d 34b, aay AL
Us CR 114), Ci Tin ‘GTi OKs
ry Pa ' ft ul ae + + ae 153, ee AGL
—_ H LO ee ATs.
| SAwds As done. wht kf oudhr 0

 

 

 

 

 

 

pines bten; And is to be dagih.
an UiTPT DUA Ss PRUdP Ce, SECTonL
363 [5 ed. | a4) Ans Cases There

   

_ cited The FOUL Tf ptmedy Af co3-

 

| Nizetd i Thompson, is A MATRA
_ | OF F QUT? COS MiZA ff Uf EA. aves
— Epa PRINCI PIES OF = Te he
RuUdeutt, see 72,4. :

 

IL Pe 334 Fad & AT, Tajo ae 1 et
mm {ieny C7. Ald arch Lsseal)._
1 SYS TE tT l . Su Pisd PPL Heute

; ER pat 4ST or, SL AVE

— reign. as Py Td
st Art core 7 pest __|

 

 

 

 

 

 
| Case 1:19-cv-12179-FDS Document1 Filed 10/21/19 Page 3 of 8
Case 1:19-cv-12179-FDS Document 1 Filed 10/21/19 Page 5 of 16

 
 
  

SSA

a We3d 337 ™,
ah 2018); Ts Also, Pfhibi
_ —Fescaa
ARS a Gy,

US ee “Sn

Se

Ash Cts. As PREes enuped_

— shctts fur

id AM env LA

 

eM.

ys) MASS. tre
Ass. Decembez

A

Onlers.

DEC Erbe gs 4 tet ORAL
Tht. BOD OB Abe se
COU
Lh,

L PRY Alc.

he

£S_ at beat Ais SUSTYCE,

| eer OF

|
——

er oneR TO |b

ALCO
cas

aiRatss. Af
Hig ™ AD eud™ end

S_ COs

2d i
MP. -

ont doh... Jo7_\.
aasitcl Casts. Of Stare

O+ FAIR iess.”

— . iM ftdea AL. {usipd
STATUTE Atel td

—_ The ts Or

___ fap.

As Pf iim

   

 

Th

UE by
tb Uni
Tan —enyintd

 

eQuitt Rtmede

US of

PMoarht, 3 iL
C (ster

F.3d

    
  

ak! {ty
OMep 1s
(UO STAVE

: 10 | he CC) Ui Th

| BEmed? APCOIN 4 A “noms,

_ | Sb PRA. Cofuseduentty, The tke
— pees Teh ohr P PTT OfU CA's PLEA

ALA DUESS Athi ts—
| Case 1:19-cv-12179-FDS Document1 Filed 10/21/19 Page4of8
| Case 1:19-cv-12179-FDS Document1 Filed 10/21/19 Page 7 of 16

 

| —POTTLON ER is A PPRSOM Who “ill
_ OT bACK dow ulhtm ht Thi

| AP js Alsbr see j<. “ACCOMPARANS
| parc (AJ Pift COnsu. LTA Oa REP ORL
aie ODM 35, 1144 PEM OMeR
—T in his STAT CGS PERTIGn RIN
— — il his Decembea 4, 201% ORAL Aw aue_
- Ment With Tht tHOMO Able. MAS -

dt [eeghlos eats “DPPEMLE_COURL DUSTiCesS
_ it ma ATE nS Ara Opus Ullht- Refuses _
ee tok his Ftd ehAL PAROLIMNG JAN.
t MASSAchUStis deTAUeR.
td ACLEASL SDITA BIT. as
— aa 13 AGG). Jimene2
Ve ConpAad, 073 Pad 44 de (12 Cin.
| oa) os CER. 2734) 1} Gi ined
—_ Atd MASS. Gen). Lhiy ply
_ ts SEC sh, tle. 00 ATed, Si PN CZ,
BU AL hs quiet TU. V3. Pe] jo 7
TONERS MORAL Sf st. of AidbL_
- pagel On The Molonus of Enns

Ard Susliceh. T.2. Theatiis A Red
| reat Mele PRODAb LT? That pervious

FR Ss. mediate. Release FROM _

 

 

 

  

   

  

  
Case 1:19-cv-12179-FDS Document1 Filed 10/21/19 Page 5 of 8

|
:19-cv-
Case 1:19-cv-12179-FDS Document 1 Filed 10/21/19 Page 9 of 16

 

 

 

ee Amppisonment, he Gill iw And

(ae 8 ee ern ees

ALDA( AT Uibeatt, Githour Volar

ing The CAimiRAL Lhis of United

<a Easter

 

STATES; THAT his _RPLCASE 5 fut

tn cOMmPATIb A with Tht Wel? ake 4

_ Ct SO cit Th ‘Thi S PREMiss ss je

_¢
| Bt fudable. See Accompany inss AfE-
AVAL AT Ed OcWber 50, 2OOb,

 

 

- — PPHHOMEA is SPRUIMI An
dere aA Semtemctths Uith-_
| OuT A PAROLE eda ins eli tibial Th

 

 

 

 

Th; be Cause hf HAS psGl sie

 

 

_ _odht
te a Tnat_\- a4 PAROLE UIA veP Jonm..

  

See ACCOMP) fois E-MAi ot
PETTIOMER's CASE WORKER

—_| bolt? atid sheponl Rhonda, Us.

es a) Anat "Commision Cons TRucively,.

(ew se en reer cone

ooo came eer ee ened

_ pel qiowea héAs been) Seauiny
his MASSAchUS IIS SPastewces
while inl GeatRAal. COSTOdy Si MCh

 

 

 

 

2.0.03, Mm ins ar A ie bp 1442).

AT S0_
(

-C. Code. 24-204 (A) ts ANIA

_ Ht tasous to Mikes _cend jAu ch. 4
___| 197, Sec. 1320. The WATuge of

—_er Hee —_ CALMIWAL. ACTS AKL
| PQA RE. oo

(5)
| Case 1:19-cv-12179-FDS Document1 Filed 10/21/19 Page 6 of 8

Case 1:19-cv-12179-FDS Document1 Filed 10/21/19 Page 11 of 16
|

 

 

_T ic. Afmed AGbbeaces Ania

 

 

—_____|_fscapes. see Muaary Vp c.

 

 

 

BoA fed, SOP. 4, 6484+ 0.5 (DDC
3). the AL " =

\ Sf) Pet Pie 2 TO

 

 

| tonsidea ani decy. ff The_Meads.

ee

 

ee Te eee I:

OF This fUewh fiasl hAbeaAs

oh PehLiON. SemPson So

a ALS 50.

 

 

 

 

— | Sst sean Sa

 

ee enna

 

caeeeenmceemnl H

see. MURRAY, SL. G+2. Tn

 

— SAMVARL Hea? eT on on AMD St

—_ Sentence dy t te a Rocach NUS EIS

 

_ STATE COURT TO 4 =7 Far KRS_Sen—

 

Teutr fon escare SA Cusiady.

 

 

= —

ea rs a

That sentence WAS TO 7
Pc pee TO PEL Wdu-

 

 

 

 

— eR 5S "Minimal 15 SEAR in dete

eer me ed

 

 

Mima Do Sate tuct. A 3-5

__ ¥CAR PROBATION Vid LATION UAS-
| Revoked Atuc ORS eRe d ConcuA-_
peal (Th The 4-7 yfees Stnsiene,

uth \2 manths PARE. LOUS JA
Time Caedited, Ta febRoAry

T7148 a Ph TIER ‘WAS Sentenced _
Case 1:19-cv-12179-FDS Document1 Filed 10/21/19 Page 7 of 8
Case 1:19-cv-12179-FDS Document1 Filed 10/21/19 Page 13 of 16

 

ee

mee.

— a A pf

MW A MASS AchUSETIS State COURT

» ARMed Rob-_
4677 CONSECUR_
Tve 10 PeTTiOner's “Miah Ma”

  

 

 

 

 

 

IS JOAR (UdEThA Min ATE pC

__Setpurepce.. FOR, obvious A eA-

So. Aint ASS ACHKOS ets Seni-

 

TUCK WeRt impastd on Pe
TOMta COmidi onal. Tt. 4. his

 

CONSENT TO A 28 CEA A 3a

(A) (i) rR ARS SER TO_MAsSAchus aK

 

 

C taint A Conseur PEDVIOMeR fs_

 

 

UNAb TO 9ive FOR monk Awd
Lest REARS. JiMPMWEZ, Sv pea,

 

AY 4G. Tt SUch SiTUATION, MAS-

 

 

| AchUs ells Remedy FOR AQ_meane

(Must eiftct ot Sire ces 1p
posed is A fui PAO TUN, Cont
(UAB Shi SeOHeWUCE.

 

 

STATUTORY ANASIS ©

 

 

 

 

 

—| Dic. codt a4. -
Sas (A) 273), And

   

23 CER,

1
“ASS. GOD). LAL.
Ch \27, stc. |20 ARE SYNTACTIC.

 

 

Lit ener.

 

   
 

Sb PRA, AT Yb palais
ce Phadonis Vi DU

 

 

Ol Sct ato, AT outed (193l),

 

(7/
Case 1:19-cv-12179-FDS Document1 Filed 10/21/19 Page 8 of 8
Case 1:19-cv-12179-FDS Document1 Filed 10/21/19 Page 15 of 16

 

COMES On)

 

 

BASsed On The Preceding REQ uests

 

The eQuil? ALMtdy RE CO 3 fuiz+t ’

 

 

if Thompson VV. Mis

PAROLE 9294 £34 24 ( 247 {Ub
CS" Cip 44h. Crlini4 [LLS. 7x

 

Pe a a
1 153, |LO-l Ll U anid cia 1415)
ert. \V. mon AM, q4¥a Fd |

 

\3 (s* Gna aj." As Lavy Anth oe]
Tice apouiaes” \O™ Amendment
TO Jht_U.s. Se rat The. Pyt-

 

 

OU esttd POUT ArMedy (1S APSERU-

 

ed TO PET TiOMeR. SchusteR, Si) PAA

 

AT (15 8-154 Me t+ 14,
ESPECELIWL Sulpmette d

 

 

 

 

fa [ 3. ers Abd Ste Anco
At au 3 V7
LSP A DX. MAL

xa BOX, 2508

 

FOAAUCE,Co.gjaDL

 

(3)

 

 

 

 

 
